         Case 1:20-cv-01343-GHW Document 55 Filed 09/09/21 Page 1 of 9
                                                           USDC SDNY
                     UNITED STATES DISTRICT COURT          DOCUMENT
                    SOUTHERN DISTRICT OF NEW YORK          ELECTRONICALLY FILED
                                                           DOC #:
                                                           DATE FILED: 9/9/2021
John Doe,
               Plaintiff,
       vs.                                                  Case No. 1:20-cv-01343 (GHW)
                                                            Hon. Gregory H. Woods
New York University.
               Defendant.


                        STIPULATED CONFIDENTIALITY
                     AGREEMENT AND PROTECTIVE ORDER

 GREGORY H. WOODS, District Judge:

        WHEREAS, all of the parties to this action (collectively, the “Parties” and each

 individually, a “Party”) request that this Court issue a protective order pursuant to Federal Rule

 of Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

 information that they may need to disclose in connection with discovery in this action;

        WHEREAS, the Parties, through counsel, agree to the following terms; and

        WHEREAS, this Court finds that good cause exists for issuance of an appropriately

 tailored confidentiality order governing the pretrial phase of this action;

        IT IS HEREBY ORDERED that the Parties to this action, their respective officers,

 agents,servants, employees, and attorneys, any other person in active concert or participation

 with any of the foregoing, and all other persons with actual notice of this Order will adhere to

 the following terms, upon pain of contempt:

                1.      With respect to “Discovery Material” (i.e., information of any kind

 produced or disclosed in the course of discovery in this action) that a person has designated as

 “Confidential” pursuant to this Order, no person subject to this Order may disclose such

 Confidential Discovery Material to anyone else except as expressly permitted hereunder:
         Case 1:20-cv-01343-GHW Document 55 Filed 09/09/21 Page 2 of 9




               2.      The Party or person producing or disclosing Discovery Material

(each,“Producing Party”) may designate as Confidential only the portion of such material

that it reasonably and in good faith believes consists of:

               (a)     previously non-disclosed financial information (including without

                       limitation profitability reports or estimates, percentage fees, design fees,

                       royalty rates, minimum guarantee payments, sales reports, and sale

                       margins);

               (b)     previously non-disclosed material relating to ownership or control of

                       any non-public company;

               (c)     previously non-disclosed business plans, product-development

                       information,or marketing plans;

               (d)     any information of a personal or intimate nature regarding any individual; or

               (e)     any other category of information given confidential status by this

                       Courtafter the date of this Order.

               3.      With respect to the Confidential portion of any Discovery Material

other than deposition transcripts and exhibits, the Producing Party or its counsel may

designate such portion as “Confidential” by: (a) stamping or otherwise clearly marking as

“Confidential” the protected portion in a manner that will not interfere with legibility or

audibility; and (b) producing for future public use another copy of said Discovery Material

with the confidential information redacted.

               4.      A Producing Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

therecord during the deposition that a question calls for Confidential information, in which case

the reporter will bind the transcript of the designated testimony in a separate volume and mark it

                                                 2
          Case 1:20-cv-01343-GHW Document 55 Filed 09/09/21 Page 3 of 9



as “Confidential Information Governed by Protective Order;” or (b) notifying the reporter and

all counsel of record, in writing, within 30 days after a deposition has concluded, of the specific pages

and lines of the transcript that are to be designated “Confidential,” in which case all counsel receiving the

transcript will be responsible for marking the copies of the designated transcript in their possession or

under their control as directed by the Producing Party or that person’s counsel. During the 30-day period

following a deposition, all Parties will treat the entire deposition transcript as if it had been designated

Confidential.

                 5.      If at any time before the termination of this action a Producing Party

realizes that it should have designated as Confidential some portion(s) of Discovery Material that

it previously produced without limitation, the Producing Party may so designate such material by

notifying all Parties in writing. Thereafter, all persons subject to this Order will treat such

designated portion(s) of the Discovery Material as Confidential. In addition, the Producing Party

shall provide each other Party with replacement versions of such Discovery Material that bears

the “Confidential”designation within two business days of providing such notice.

                 6.      Nothing contained in this Order will be construed as: (a) a waiver by a

Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or

other evidence.

                 7.      Where a Producing Party has designated Discovery Material as

Confidential,other persons subject to this Order may disclose such information only to the

following persons:

                 (a)     the Parties to this action, their insurers, and counsel to their insurers;

                 (b)     counsel retained specifically for this action, including any paralegal,

                          clerical,or other assistant that such outside counsel employs and assigns

                          to this matter;
                                                       3
         Case 1:20-cv-01343-GHW Document 55 Filed 09/09/21 Page 4 of 9




               (c)    outside vendors or service providers (such as copy-service providers

                      and document-management consultants) that counsel hire and assign

                      to this matter;

               (d)    any mediator or arbitrator that the Parties engage in this matter or that

                      this Court appoints, provided such person has first executed a Non-

                      Disclosure Agreement in the form annexed as Exhibit A hereto;

               (e)    as to any document, its author, its addressee, and any other person

                      indicated on the face of the document as having received a copy;

               (f)    any witness who counsel for a Party in good faith believes may be

                      called to testify at trial or deposition in this action, provided such person

                      has first executed a Non-Disclosure Agreement in the form annexed as

                      Exhibit A hereto;

               (g)    any person a Party retains to serve as an expert witness or otherwise

                      providespecialized advice to counsel in connection with this action,

                      provided such person has first executed a Non-Disclosure Agreement in

                      the form annexed as Exhibit A hereto;

               (h)    stenographers engaged to transcribe depositions the Parties conduct in

                      thisaction; and

               (i)    this Court, including any appellate court, its support personnel, and

                      courtreporters.

               8.     Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order

to such person, who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A

hereto stating that he or she has read this Order and agrees to be bound by its terms. Said

                                                 4
          Case 1:20-cv-01343-GHW Document 55 Filed 09/09/21 Page 5 of 9



counsel must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

opposing counsel either before such person is permitted to testify (at deposition or trial) or at the

conclusionof the case, whichever comes first.

                9.       This Order binds the Parties and certain others to treat as Confidential any

Discovery Materials so classified. The Court has not, however, made any finding regarding the

confidentiality of any Discovery Materials, and retains full discretion to determine whether to

afford confidential treatment to any Discovery Material designated as Confidential hereunder.

All personsare placed on notice that the Court is unlikely to seal or otherwise afford confidential

treatment to any Discovery Material introduced into evidence at trial, even if such material has

previously been sealed or designated as Confidential.

                 10.     In filing Confidential Discovery Material with this Court, or filing

portions of any pleadings, motions, or other papers that disclose such Confidential Discovery

Material (“Confidential Court Submission”), the Parties shall publicly file a redacted copy of

the Confidential Court Submission via the Electronic Case Filing System. In accordance with

Rule 4(A) of the Court’s Individual Rules of Practice in Civil Cases, the Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

the Confidential Court Submission. In accordance with Rule 4(A) of this Court’s Individual

Rules of Practice in Civil Cases, any Party that seeks to file Confidential Discovery Material

under seal must file an application and supporting declaration justifying—on a particularized

basis—the sealing of such documents. The parties should be aware that the Court will unseal

documents if it is unable to make “specific, on the record findings . . . demonstrating that

closure is essential to preserve higher values and is narrowly tailored to serve that interest.”

Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).


                                                      5
         Case 1:20-cv-01343-GHW Document 55 Filed 09/09/21 Page 6 of 9



               11.     Any Party who objects to any designation of confidentiality may at any

timebefore the trial of this action serve upon counsel for the Producing Party a written notice

stating with particularity the grounds of the objection. If the Parties cannot reach agreement

promptly, counsel for all affected Parties will address their dispute to this Court in accordance

with paragraph 2(C) of this Court’s Individual Practices.

               12.     Any Party who requests additional limits on disclosure (such as

“attorneys’ eyes only” in extraordinary circumstances), may at any time before the trial of this

action serve upon counsel for the recipient Parties a written notice stating with particularity the

grounds of the request.If the Parties cannot reach agreement promptly, counsel for all affected

Parties will address their dispute to this Court in accordance with Rule 2(C) of this Court’s

Individual Rules of Practice in Civil Cases.

               13.     Recipients of Confidential Discovery Material under this Order may use

such material solely for the prosecution and defense of this action and any appeals thereto, and

not for any other purpose or in any other litigation proceeding. Nothing contained in this Order,

however, will affect or restrict the rights of any Party with respect to its own documents or

information produced in this action.

               14.     Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least 10 days

beforeany disclosure. Upon receiving such notice, the Producing Party will bear the burden to

oppose compliance with the subpoena, other compulsory process, or other legal notice if the

Producing Party deems it appropriate to do so.


                                                  6
         Case 1:20-cv-01343-GHW Document 55 Filed 09/09/21 Page 7 of 9




               15.     Each person who has access to Discovery Material designated as

Confidential pursuant to this Order must take all due precautions to prevent the unauthorized

orinadvertent disclosure of such material.

               16.     Within 60 days of the final disposition of this action—including all

appeals—all recipients of Confidential Discovery Material must either return it—including all

copies thereof—to the Producing Party, or, upon permission of the Producing Party, destroy such

material— including all copies thereof. In either event, by the 60-day deadline, the recipient

must certify its return or destruction by submitting a written certification to the Producing Party

that affirms that it has not retained any copies, abstracts, compilations, summaries, or other

forms of reproducing or capturing any of the Confidential Discovery Material. Notwithstanding

this provision, the attorneys that the Parties have specifically retained for this action may retain

an archival copy of all pleadings, motion papers, transcripts, expert reports, legal memoranda,

correspondence, or attorney work product, even if such materials contain Confidential Discovery

Material. Any such archival copies that contain or constitute Confidential Discovery Material

remain subject to this Order.

               17.     This Order will survive the termination of the litigation and will continue

to be binding upon all persons subject to this Order to whom Confidential Discovery Material is

produced or disclosed.




                                                  7
         Case 1:20-cv-01343-GHW Document 55 Filed 09/09/21 Page 8 of 9




               18.      This Court will retain jurisdiction over all persons subject to this Order

to the extent necessary to enforce any obligations arising hereunder or to impose sanctions for

any contempt thereof.



       SO STIPULATED AND AGREED.




Dated: August 27, 2021                         Dated: August 27, 2021

       SO ORDERED.


Dated: September 9, 2021
New York, New York                                           GREGORY H. WOODS
                                                             United States District Judge




                                                  8
          Case 1:20-cv-01343-GHW Document 55 Filed 09/09/21 Page 9 of 9

                                                                                      Exhibit
                                                               A to Stipulated Confidentiality
                                                                    Agreement and Protective
                                                                                       Order
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                      X
                                                      :
 John Doe,                                            :
                                                      :
                                        Plaintiff(s), :               1:20-cv-01343
                                                      :              (GHW)
                          -v -                        :
                                                      :               NON-DISCLOSURE
 New York University,                                 :                 AGREEMENT
                                                      :
                                       Defendant(s). :
                                                      :
                                                      X

                I,                                          , acknowledge that I have read and

 understand the Protective Order in this action governing the non-disclosure of those portions

 of Discovery Material that have been designated as Confidential. I agree that I will not disclose

 such Confidential Discovery Material to anyone other than for purposes of this litigation and

 that at the conclusion of the litigation I will return all discovery information to the Party or

 attorney from whom I received it. By acknowledging these obligations under the Protective

 Order, I understand that I am submitting myself to the jurisdiction of the United States District

 Court for the Southern District of New York for the purpose of any issue or dispute arising

 hereunder and that my willfulviolation of any term of the Protective Order could subject me to

 punishment for contempt of Court.



[Date]                                                   [Name]




                                                    1
